NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
FLFMC, LLC,
Plaintiff-Appellant,
V.
WHAM-O, INC.,
Defen,dant-Appellee,
V.
UNITED STATES,
Intervenor. `
2011-1067
Appea1 from the United States District C0urt for the
WeStern District of Pennsylvania in case no. 10-CV-0435,
Judge Arthur J. Schwab.
ON MOTION
Bef0re RADER, Chief Judge.
0 R D E R
Upon consideration of Wha1n-O, Inc.’s motion for
leave to file a supplemental brief,

FLFMC V. WHA.M-0 2
IT ls ORDERED THAT:
The motion is denied
FOR THE COURT
 0 2  /s/ J an l-I0rbaly
CC.
S
Date J an H0rbaly
Clerk
DaVid G. Oberdick, ESq.
Andrew J0hn Dhuey, Esq.
D0ug1as N. Letter, Esq. ,_s_ c0vR1F5lFEpFEALs ron
THE FEDERAi_ CIRC~UlT
HAY 02 2011
umw
1 amc